United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1477
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Samuel E. Haley, III

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                           Submitted: November 16, 2020
                             Filed: December 3, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      After pleading guilty to being a felon in possession of a firearm, see 18 U.S.C.
§ 922(g)(1), Samuel Ernest Haley, III, objected to a presentence investigation report's
characterization of him as an armed career criminal—a determination that would
subject him to a longer prison term. The district court1 overruled his objection and
sentenced him as an armed career criminal to the statutory minimum 180 months'
imprisonment. Haley appeals his sentence, and we affirm.

       To qualify as an armed career criminal, a person convicted of being a felon in
possession of a firearm must have three previous convictions "for a violent felony or
a serious drug offense, or both, committed on occasions different from one another."
See id. § 924(e)(1). Haley does not challenge that he has two such previous
convictions. He argues only that the district court erred when it concluded that his
Missouri conviction for second-degree assault is a "violent felony," and thus a third
predicate conviction.

      A violent felony is defined, in relevant part, as "any crime punishable by
imprisonment for a term exceeding one year . . . that . . . has as an element the use,
attempted use, or threatened use of physical force against the person of another." Id.
§ 924(e)(2)(B)(i). To determine whether a crime fits this definition, we consider the
elements of the crime—not the facts that ultimately led to the defendant's
conviction—and consider whether those elements categorically involve "the use,
attempted use, or threatened use of physical force against the person of another." See
United States v. Irons, 849 F.3d 743, 746–47 (8th Cir. 2017). When a statute contains
multiple, alternative versions of an offense, we may apply a so-called "modified
categorical approach" to determine the particular version of the offense of which the
defendant was convicted. See id. at 746. To do so, we may consider certain
documents in the record of the previous conviction, including the charging document.
See United States v. Alexander, 809 F.3d 1029, 1031–32 (8th Cir. 2016).




      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.

                                         -2-
       At the time of Haley's conviction, Missouri provided four ways to commit
second-degree assault, all under the roof of one statute. See Mo. Rev. Stat.
§ 565.060.1 (1990). A person committed second-degree assault if he "[a]ttempts to
kill or knowingly causes or attempts to cause serious physical injury to another
person under the influence of sudden passion arising out of adequate cause," if he
"[a]ttempts to cause or knowingly causes physical injury to another person by means
of a deadly weapon or dangerous instrument," if he "[r]ecklessly causes serious
physical injury to another person," or finally if he, "[w]hile in an intoxicated
condition or under the influence of controlled substances or drugs, operates a motor
vehicle in this state and, when so operating, acts with criminal negligence to cause
physical injury to any other person than himself." Id. The information charging Haley
with second-degree assault said that he, "in violation of Section 565.060, RSMo,
committed the class C felony of assault in the second degree, punishable upon
conviction under Sections 558.011.1(3) and 560.011, RSMo, in that on or about the
7th day of May, 1990, in the County of Boone, State of Missouri, the defendant
knowingly caused physical injury to [victim] by means of deadly weapon."

       Haley maintains that, since the information did not name the deadly weapon
he used, "it is impossible to determine whether the assault second degree plea
necessarily rested on the subpart of the statute that qualifies" as a violent felony. We
disagree. Even though the information did not name the weapon, we can still discern
the statutory subsection under which Haley was convicted because the information's
language tracks the subsection dealing with physical injuries caused by a deadly
weapon. See id. § 565.060.1(2) (1990). In Alexander, we considered a charging
instrument similar to the one here that involved the same Missouri second-degree
assault statute. It said, "the defendant knowingly attempted to cause physical injury
to [victim] by means of a dangerous instrument." 809 F.3d at 1032. We held there that
the parallel between the charging instrument and the second-degree assault statute
made it clear that the defendant's conviction rested on the second-degree assault
statute's second subsection. Id. So too here. We also held in Alexander that a

                                          -3-
conviction resting on this subsection categorically constitutes a violent felony. Id. As
a result, the district court here properly overruled Haley's objection.

       The charging document's failure to identify the weapon Haley employed is not
an impediment to determining that his conviction was a violent felony. When we hold
that a crime is categorically a violent felony, as we have done with this particular
crime, we necessarily conclude that it is always a violent felony, no matter the
particular means a defendant uses to commit the crime. So here, it doesn't matter for
our purposes that the charging document didn't specify whether the dangerous
instrument Haley used was a gun, knife, or something else because, no matter what
dangerous weapon he used, his conviction for this offense alone is enough to
demonstrate that he committed a violent felony.

      Affirmed.
                        ______________________________




                                          -4-